DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-18, 20-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brooks et al. (U.S 4947875) in view of Herrick et al. (U.S Patent No. 3225954) and Wenning et al. (U.S Patent No. 6224179).
Regarding claims 1 and 7, Brooks discloses an apparatus comprising:
an elongate heater (by reference sign 18, figs. 1-2) capable of heating smokeable material to volatize at least one component of the smokeable material; and a thermal insulation (by reference sign 66, fig. 2).

a boundary comprising a first boundary section, a second boundary section and a third boundary section which connects the first and second boundary sections together (see fig. 1 and column 2, lines 34-48); and
an internal insulating region (by reference sign 12, fig. 1) inside the boundary and configured to thermally insulate the first boundary section from the second boundary section;
wherein the third boundary section is between the first and second boundary sections, (the path by reference sign 10a of fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to improve the thermal insulation of Brooks with a thermal insulation comprising an internal insulating region as taught by Herrick.  
Furthermore, since Brooks discloses the heating element 18 is positioned within a heat resistant, insulative tube 66 (fig. 2 and column 9, lines 36-48).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the first boundary section and the secondary boundary section are at least as long as the elongate heater.
Herrick does not expressly disclose the third boundary section has a winding path including at least three bends.  Wenning discloses the connecting frame (corresponding to the claimed third boundary section) can be constructed with different profiles wherein the heat conduction path can be lengthen with different cross-sectional shapes (including zigzag) as shown in fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art to make the third boundary section with a winding path between the first and second boundary sections wherein the winding path including at least three bends as taught by Wenning (see fig. 3) to lengthen the heat conduction path.
Brooks discloses a variety of aerosol forming substances with different flavors in the heating chamber (column 6, line 37-45 and column 6, lines 60- column 7, line 3and fig. 2), 
Regarding claim 26, in addition to the features discussed above for claims 1 and 7, the zigzag path is corresponding to the claimed a meandering portion that extends a length of the third boundary section between the first boundary section and the second boundary section to increase resistance (by lengthening the heat conduction path) to heat flow from the first boundary section to the second boundary section.
Regarding claim 2, Herrick discloses the internal insulating region has a lower pressure than a pressure at the exterior of the boundary (column 1, lines 27-34).
Regarding claim 3, Herrick discloses the first boundary section is substantially opposite the second boundary section (by reference signs 10 and 11 of fig. 1).
Regarding claim 4, Herrick discloses wherein the third boundary section extends between the first boundary section and the second boundary section at an edge of the insulation (the edge by reference sign 4, fig. 1).
Regarding claim 5, Herrick discloses the third boundary section extends between an edge of the first boundary section and edge of the second boundary section (see the section by reference 10a, fig. 1).
Regarding claim 6, Herrick discloses the third boundary section is comprises metallic particles (column 3, lines 54-59); therefore the thermal conductivity of the third boundary section is inherently higher than a thermal conductivity of the internal insulating region (vacuum) (Abstract and fig. 1).
Regarding claim 8 Herrick discloses sequential ones of the bends alternate in direction (the path by reference sign 10 to the top of fig. 1).

Regarding claim 10, Herrick discloses the wall comprises a metallic wall (column 4, lines 33-36).
Regarding claim 11, Herrick discloses the wall has a thickness within the claimed range of at least 100 microns (column 4, lines 30-34).
Regarding claims 12-15, Herrick discloses a vacuum insulation region has the pressure varies between around of 10-6 to 10-3 mm Hg (column 1, lines 27-34) overlapping with the claimed ranges.  In case of overlapping ranges, it would also be obvious to one of ordinary skill in the art at the time the invention was made to arrive to the claimed range through routine experimentation.
Regarding claims 16-18, Herrick discloses a thickness of the insulation can be under 0.05 to 0.06 inch (column 4, lines 30-34) overlapping with the claimed ranges; in case of overlapping ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive to the claimed range through routine experimentation.
Regarding claim 20, since the combination of Brooks and Herrick modify the insulation tube with an internal insulation region, the combination of Brooks and Herrick taken together as a whole teaches the first boundary section is closer to the elongate heater than the second boundary section, the second boundary section being separated from the elongate heater by the internal insulating region.
Regarding claim 21, Brooks discloses a smokeable material heating chamber located between the heater and the insulation (see space between reference signs 18 and 66 of fig. 2).
Regarding claim 22, Brooks discloses the elongate heater is elongate and extends a long a longitudinal axis of a housing of the apparatus (by reference sign 18, fig. 2).

Regarding claim 24, the apparatus of Brooks is capable of heating the smokable material without combusting the smokable material (column 2, lines 34-41).
Regarding claim 25, since Brooks discloses the insulation tube extends beyond an end of the elongate heater (see fig. 2), the combination of Brooks and Herrick taken together as a whole suggests that the third boundary section extends beyond an end of the heater.
Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.
Applicant essentially argues that Brooks discloses that the cartridge is disposable and therefore, it would not have been obvious to modify Brooks to include a heating chamber into which smokable material can be removably inserted as amended claim 1.  This argument is not persuasive because, Brooks discloses a variety of aerosol forming substances with different flavors in the heating chamber (column 6, line 37-45 and column 6, lines 60- column 7, line 3and fig. 2), therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the chamber (for the intended use) to removably receive smokable material so that the smokable material with the desired flavor can be heated in the smokable material heating chamber.  Also see In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU H NGUYEN/Examiner, Art Unit 1747